

114 S285 IS: Aurora Veterans Affairs Hospital Financing and Construction Reform Act of 2015
U.S. Senate
2015-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 285IN THE SENATE OF THE UNITED STATESJanuary 28, 2015Mr. Gardner (for himself and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo authorize the construction of a replacement medical center of the Department of Veterans Affairs
			 in Aurora, Colorado, and to direct the Secretary of Veterans Affairs to
			 enter into an agreement with the Chief of Engineers to act as the
			 construction agent with respect to such construction, and for other
 purposes.1.Short titleThis Act may be cited as the Aurora Veterans Affairs Hospital Financing and Construction Reform Act of 2015.2.Authorization of major medical facility project to replace Department of Veterans Affairs medical center in Aurora, ColoradoThe Secretary of Veterans Affairs may carry out a major medical facility project to replace the medical center of the Department of Veterans Affairs in Aurora, Colorado, in an amount not to exceed $1,100,000,000.3.Construction agent for	construction of Department of Veterans Affairs Medical Center in
 Aurora, Colorado(a)Agreement for construction agent authority(1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall enter into an agreement with the Chief of Engineers to procure the services of the Chief of Engineers as the construction agent with respect to carrying out the Aurora medical facility project until the date on which the project is completed.(2)ReimbursementThe Secretary shall reimburse the Chief of Engineers for services procured under paragraph (1) in accordance with section 1535 of title 31, United States Code (commonly referred to as the Economy Act), except that amounts required to carry out the Aurora medical facility project shall be obligated by the Secretary at the time a reimbursable order is accepted by the Chief of Engineers.(b)Duties(1)In generalPursuant to the agreement entered into under subsection (a), the Chief of Engineers shall, as the construction agent with respect to the Aurora medical facility project, be given the authority to perform the project, design, contract, and construction management necessary to complete such project.(2)New contractsThe authority under paragraph (1) shall include the following:(A)The authority to enter into new contracts in compliance with the Federal Acquisition Regulation.(B)The authority to determine whether entering into a new contract with the prime contractor of the Aurora medical facility project as of the day before the date of the enactment of this Act is consistent with the Federal Acquisition Regulation and in the best interests of the Federal Government.(c)Plans and reports(1)Completion planNot later than 90 days after entering into the agreement under subsection (a), the Secretary of Veterans Affairs shall, in consultation with the Chief of Engineers, submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a detailed plan, including estimated costs, to complete the construction of the Aurora medical facility project.(2)Progress reportsNot later than 180 days after entering into the agreement under subsection (a), and not less frequently than once during each 180-day period thereafter until the date on which the Aurora medical facility project is completed, the Secretary shall, in consultation with the Chief of Engineers, submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report detailing the progress of the Aurora medical facility project.(d)Cooperation(1)InformationThe Secretary of Veterans Affairs shall provide to the Chief of Engineers any documents or information that the Chief of Engineers considers necessary to carry out this section, including information relating to the successful operation of a medical facility.(2)AssistanceUpon request by the Chief of Engineers, the Secretary shall provide to the Chief of Engineers, at no cost to the Chief of Engineers, any assistance that the Chief of Engineers considers necessary to carry out this section.(e)Aurora medical facility project definedIn this section, the term Aurora medical facility project means the major medical facility project planned for under section 213(1) of the Veterans Health Care, Capital Asset, and Business Improvement Act of 2003 (Public Law 108–170; 117 Stat. 2049) and authorized by section 2 to replace the medical center of the Department of Veterans Affairs in Aurora, Colorado.